Case: 14-10668      Document: 00513031491         Page: 1    Date Filed: 05/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-10668
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            May 5, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JOSE COLORADO PEREZ, Also Known as Jose Perez,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:13-CR-247-5




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Jose Colorado Perez appeals his sentence for possession with intent to
distribute heroin in violation of 21 U.S.C. § 841. Although Colorado Perez

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10668    Document: 00513031491     Page: 2   Date Filed: 05/05/2015


                                 No. 14-10668

claims that his appellate waiver is unenforceable, the record shows that it was
knowing and voluntary, because he knew that he had the right to appeal and
that he was giving up that right by entering into the plea agreement. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); United States v. Por-
tillo, 18 F.3d 290, 292-93 (5th Cir. 1994); see also United States v. Jacobs, 635
F.3d 778, 781 (5th Cir. 2011). Additionally, the waiver, which the government
invokes, precludes consideration of Colorado Perez’s claim concerning his sen-
tence. Accordingly, the government’s motion to dismiss is GRANTED, and the
appeal is DISMISSED.




                                       2